DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

    PNG
    media_image1.png
    50
    682
    media_image1.png
    Greyscale

Upon further consideration product claims 1-19 are examined together.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

One critical component/active ingredient of independent claims 1 and 17 is  

    PNG
    media_image2.png
    18
    285
    media_image2.png
    Greyscale

The term ‘analogue’ renders the scope of the claim vague and indefinite because it implies more than what is explicitly defined as 
    PNG
    media_image3.png
    11
    88
    media_image3.png
    Greyscale
. 

    PNG
    media_image3.png
    11
    88
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Claims reciting cannabinoid analogue are not described, nor exemplified, nor does the specification inform the public of the limits of the monopoly asserted.  The expression provided in the specification para 0004 represents only two compounds delta-9-tetrahydrocannabinol [THC] and cannabidiol [CBD] claimed in the instant application and claims. 

“A written description of an invention involving a chemical genus, like a description of a chemical species, ‘requires a precise definition, such as by structure, formula, [or] chemical name,'  of the claimed subject matter sufficient to distinguish it from other materials.” Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus …”) Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

As stated supra, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that claim 1 is a broad generic, with respect to all possible compounds encompassed by the claims i.e., analogue.  The possible structural variations are limitless.  The specification lack sufficient variety of species to reflect this variance in the genus.  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsohly,  US 20060257463, Murty, US 20110092583 and Whittle, US 20030021752.

Claims: oral plus disintegrating plus cannabinoid plus polymer-film plus solubilizing 

Regarding claim 1, Elsohly discloses an oral disintegrating film (Para [0013] present invention comprises a transmucosal device, such as, but not limited to, an intra-oral, labial or buccal patch, strip, covering, or related assembly of materials to deliver THC; 
	
    PNG
    media_image4.png
    79
    421
    media_image4.png
    Greyscale
 

period of time); a first film forming polymer (Para [0021] transmucosal device film or films generally comprises at least one water-soluble polymer such as ... hydroxypropylcellulose; Para (0043] Example 1 ... 75.90% hydroxypropylcellulose; See instant Specification Para [0024] first film forming polymer and the second film forming polymer is selected from the group consisting of ... hydroxypropyl cellulose); and a
solubilizing agent (Para [0014] Solubilizers useful in the present invention include, for example ... castor oil), wherein said solubilizing agent has an HLB value between 10-20 ((Para (0014) Solubilizers useful in the present invention include, for example ... castor oil; See NPL article (filed 7/23/2020) entitled "Emulsions: making oil and water mix" to Cassiday, 2014,  Pg. 3 Para 3 required HLB value to form a stable castor oil emulsion is 14) .

Regarding claim 2, Elsohly discloses the oral disintegrating film of claim 1, but does not disclose wherein the solubilizing agent is selected from the group consisting of PEG-32-stearate, lauroyl polyoxyl-32 glycerides NF, stearoyl polyoxyl-32 glycerides NF and mixtures thereof. However, Murty discloses a similar oral composition (Para [0025] oral dosage form of cannabinoids) wherein the solubilizing agent is selected from the group consisting of PEG-32-stearate, lauroyl polyoxyl-32 glycerides NF, stearoyl polyoxyl-32 
the surfactant is selected from the group consisting of ... PEG-32 stearate). It would have been obvious to one of ordinary skill in the art to combine these references to test a variety of solubilizing agents to optimize the oral disintegrating film.

Regarding claim 3, Elsohly discloses the oral disintegrating film of claim 1, but does not disclose wherein the solubilizing agent comprises PEG-32-stearate. However, Murty discloses a similar oral composition (Para (0025] oral dosage form of cannabinoids) wherein the solubilizing agent comprises PEG-32-stearate (Para [0054] provided in the first preferred embodiment an oral dosage form of cannabinoids in a self-emulsifying system, wherein the surfactant is selected from the group consisting of ... PEG-32 stearate). It would. have been obvious to one of ordinary skill in the art to combine these references to test a variety of solubilizing agents to optimize the oral disintegrating film. 
Elsohly further discloses ·the oral disintegrating film, wherein the cannabinoid or cannabinoid analogue comprises at least one of delta-9-tetrahydrocannabinol [THGJ and cannabidiol [CBD] (Para [0013] strip, covering, or related assembly of materials to deliver THC or other cannabinoids in a predetermined period of time).

Regarding claim 4 Elsohly discloses the oral disintegrating film of claims 1, wherein the cannabinoid or cannabinoid analogue comprises at least one of delta-9 tetrahydrocannabinol (THC] and cannabidiol [CBD] (Para [0013] strip, covering, or 
Claims 5-16 are drawn to limitations with regards to size of disintegrated particles, additives and excipients,  amount of (active ingredient), size of the film and dissolution parameter within the purview of one of skill in the art.  Arriving at optimized versions these parameters to arrive at alternate previously known formulations is within one of skill in the art.  See for example, Evaluation of an optimized fast dissolving oral film Maher, Drug Deliv, 2016; 23(8): 3088–3100; Formulation and in vitro evaluation of Donepezil hydrochloride rapid dissolving oral thin film Reddy, J. Indian Chem. Soc., Vol. 92, April 2015, pp. 538-541; Bhikshapathi, American Journal of PharmTech Research (2014), 4(2), 799-812, 14 pp. Preparation and evaluation of fast dissolving oral film containing naratriptan HCl;  Bhikshapathi, Research Journal of Pharmaceutical, Biological and Chemical Sciences (2015), 6(1), 300-311. 

Regarding claim 17, Elsohly discloses an oral disintegrating film (Para (0013) present invention comprises a transmucosal device, such as, but not limited to, an intra-oral, labial or buccal patch, strip, covering, or related assembly of materials to deliver THC; Para (0027) transmucosal preparation of the present invention can also include super-disintegrants ... examples of such are alginates, corn starch, potato starch ... ) comprising: a cannabinoid or cannabinoid analogue (Para (0001) invention pertains to methods and products for the transmucosal administration of cannabinoids; Para [0013] transmucosal device ... delivers THC or other cannabinoids in a predetermined ·


Regarding claim 18, Elsohly in view of Whittle discloses the oral disintegrating film of claim 17. Elsohly further discloses wherein each of the first film forming polymer (Para (0021] transmucosal device film or films generally comprises at least one water-soluble polymer such as hydroxypropylcellulose) and the second film forming polymer (Para [0027) The transmucosal preparation of the present invention and also include super-disintegrants ... Examples of such are ... pectin) is selected from the group consisting of gelatin, pectin, hydroxypropylmethyl cellulose, methoxypolyethylene glycols, polyethylene glycols, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, polyvinylalcohol, polyacrylic acid, methyl methacrylate copolymer, polyvinyl caprolactampolyvinyl acetatepolyethylene glycol graft co-polymer, carboxyvinyl polymer, polyethyleneglycol, alginic acid, sodium alginate, modified starch, casein, whey
protein extract, soy protein extract, pea protein, rice, millet, buckwheat, tapioca, carboxymethyl/hydroxypropyl dual-modified tapioca, gelatinized tapioca starch, gelatinized potato starch, potato starch hydrolysates, legumes, zein, levan, elsinan, gluten, acacia gum, carageenan, Arabic gum, guar gum, locust bean gum, xanthan gum, gellan gum, agar and mixtures thereof (Para (0021) transmucosal


Regarding claim 19, Elsohly in view of Whittle discloses the oral disintegrating film of claim 1. Elsohly further discloses wherein the first film forming polymer is selected from the group consisting of hydroxypropylmethyl cellulose, methoxypolyethylene glycols, Carbowax. Sentry Polyethylene glycols, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose, polyethylene glycols, hydroxyethyl cellulose, hydroxypropyl cellulose, carboxymethyl cellulose and mixtures thereof (Para [0021) transmucosal device film or films generally comprises at least one water-soluble polymer such as ... hydroxypropylcellulose) and the second film forming polymer is selected from the
group consisting of gelatin, pectin, acacia gum, carageenan, Arabic gum, guar gum, locust bean gum, xanthan gum, gellan gum, agar and mixtures thereof (Para [0027) The transmucosal preparation of the present invention can also include super-disintegrants Examples, of such are ... pectin).

With the combined teachings in front, there is nothing unobvious in the claims and one of skill in the art would have reasonable expectation of success in arriving at the instant limitations.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625